DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             DAN WINCOR,
                               Appellant,

                                    v.

                            VELLA POTASH,
                               Appellee.

                             No. 4D16-4351

                           [October 11, 2017]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia Wood, Judge; L.T. Case
No. CACE 16-004962.

   Thomas Erskine Ice of Ice Appellate, Lake Worth, for appellant.

   Oscar A. Gomez of EPGD Business Law, Coral Gables, for appellee.

                       ON MOTION FOR REHEARING

PER CURIAM.

  We grant the motion for rehearing, withdraw our prior opinion, and
substitute this opinion in its place.

   The defendant appeals a non-final order determining the jurisdiction of
the person, which was entered after the defendant filed his Second
Amended Motion to Quash Service. He makes several arguments. We find
merit in only one of them. We affirm in part, reverse in part, and remand
the case to the trial court.

    The plaintiff filed a second amended complaint that alleged the
defendant had taken possession of the plaintiff’s real property, had denied
her access to the property, and has refused to vacate the property. The
second amended complaint pleaded counts for unlawful detainer, civil
theft and exploitation, fraud, unlawful filing of false documents, undue
influence, and unjust enrichment. The plaintiff served the defendant by
posting a copy of the summons and complaint on the property, pursuant
to section 82.061, Florida Statutes (2016). That statute provides for
posted service for unlawful detainer actions.

   In his Second Amended Motion to Quash, the defendant argued among
other things that the posting was insufficient to obtain service over him.
Alternatively, he argued that even if posted service was effective for the
unlawful detainer count, it was insufficient to obtain jurisdiction over him
for the remaining counts of the complaint that sought other relief,
including monetary damages. He cited Springbrook Commons, Ltd. v.
Brown, 761 So. 2d 1192, 1194 (Fla. 4th DCA 2000) (“Service by posting is
adequate to determine interest in the property but is not sufficient to
obtain personal jurisdiction over the defendants for the purpose of
entering a money judgment, which may be enforced against other assets.”).

   The trial court denied the motion, and ordered the defendant to answer
the entire complaint. From that order, the defendant has now appealed.

    We affirm the order to the extent that it denied the motion to quash
service for the unlawful detainer count. The court correctly found that
service was properly made in accordance with the statute. We reverse the
order to the extent that it denied the motion to quash service with respect
to the remaining counts. On remand, the trial court shall grant the motion
to quash service of process as to all counts except the unlawful detainer
count.

   Affirmed in part; reversed in part and remanded.

WARNER, MAY and LEVINE, JJ., concur.

                           *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                     2